ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-457, concluding that FERNANDO REGOJO of UNION CITY, who was admitted to the bar of this State in 1981, should be reprimanded for violating RPC l.l(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate with client), and RPC 1.8(h)(negotiating a malpractice settlement with a client without advising the client to seek independent counsel), and good cause appearing;
It is ORDERED that FERNANDO REGOJO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.